



COMMERCIAL LEASE AGREEMENT
 
This Commercial Lease Agreement ("Lease") is entered into this 28th day January,
2017 between Curo Management. LLC, 3527 N Ridge Rd, Wichita, KS 67205
(''Tenant") and Douglas R. Rippel, 3527 N. Ridge Rd., Wichita, KS 67205
("Landlord").


1.Premises: Landlord rents to Tenant, and Tenant rents from Landlord the
building ("Building") and property at 3607 N. Ridge Rd , Wichita, KS 67205
(-Premises") of which Landlord is the owner, subject to the terms and conditions
in this Agreement The Building contains approximately 9,105 square feet.


2.Term: The term of this Lease shall commence on October 1, 2017 ("Lease
Commencement Date") and terminate on September 30, 2022 ("Term") unless sooner
terminated as herein set forth or unless extended in accordance with the
provisions hereof Possession shall be given at the Lease Commencement Date, all
subject to the provisions of Section 43 of this Lease below.


3.Options: Tenant shall have two (2) five (5) year options to extend the term of
the Lease. Tenant shall exercise its right to extend by written notice to
Landlord delivered on or before 180 days prior to the expiration of the Term, as
extended.


4.Monthly Rental: Payment of Rent shall begin on the Lease Commencement Date.
Tenant will pay to Landlord Rent payable in equal installments of $12,773.39
($16 67isflyr) for - Rent on the first day of each month, the first such payment
on the Lease Commencement Date and subsequent monthly payments on the first
(1st) day of each succeeding month during the Term, except when that day falls
on a weekend or a legal holiday, in which case rent is due on the next business
day. The Rent (compounded) shall be increased, but in no event decreased, on the
date of commencement of each Option extension as provided in Section 3 (each
such anniversary an “Adjustment Date") by a fixed amount of five percent (5%).


5.Common Area Maintenance Expenses, Taxes and other Additional Rent: Tenant
shall, from the Lease Commencement Date through the term of this Lease, keep in
good order, condition, and repair, the Premises and every part thereof,
including structural and non-structural, (pertaining to the Premises and within
the Premises) and all adjacent sidewalks, landscaping, driveways, parking lots,
fences, and signs included with the Premises. Landlord shall incur no expense
nor have any obligation of any kind whatsoever in connection with maintenance of
the Premises.
Tenant shall pay all real property taxes applicable to the Premises from the
Lease Commencement Date through and during the Term of this Lease. All such
payment shall be made at least ten (10) days prior to the delinquency of such
payment. Tenant shall promptly furnish Landlord with satisfactory evidence that
such taxes have been paid If any such taxes paid by Tenant shall cover any
period of time prior to or after the expiration of the term hereof. Tenant's
share of such taxes shall be equitably prorated to cover only the period of time
within the fiscal year during which this Lease shall be in effect, and Landlord
shall reimburse Tenant to the extent required.


Tenant shall not be required to pay any imposition upon or against the Premises
or any part thereof or the improvements so long as Tenant shall, to the extent
permitted by law, in good faith and with due diligence, contest the same or the
validity thereof by appropriate legal proceedings which shall have the effect of
preventing the collection of the imposition so contested. In the event that
Tenant at any time institutes suit to recover any imposition or charge paid by
Tenant under protest in Landlord's name, Tenant shall have the right, at its
sole expense, to institute and prosecute such suit or suits in Landlord's name,
in which event Tenant covenants and agrees to indemnify Landlord and save
Landlord harmless from and against all costs, expenses (including, but not
limited to, Landlord's attorneys' fees), charges or liabilities in connection
with any such suit. Nothing herein contained shall require Tenant to pay any
inheritance, estate, succession, transfer or gift taxes or state or federal
income taxes of Landlord. Any imposition that relates in part to a period
extending beyond the Term (including any imposition that has been converted into
installment payments as provided in this Section, as to which the period over
which such installments are payable shall be deemed to be the period to which
such imposition relates) shallbe apportioned between Landlord and Tenant at the
expiration of the Term. Tenant shall furnish to Landlord, upon request, within
thirty (30) days after the due date of any imposition payable by Tenant official
receipts of the proper taxing authority or other proof satisfactory to Landlord
evidencing payment thereof.


6.     Late Charges: Any installment of Rent or any part thereof which is not
made when due shall bear interest at the rate of Wall Street Journal Prime Rate
plus three percent (3%) per annum from the date when the same is due hereunder
until the same shall be paid ("Late Charge")
7.    Utilities: All applications and connections for necessary utility services
on the demised premises shall be made in the name of Tenant only, and Tenant
shall be solely liable for utility charges as they become due, including those
for sewer, water, gas, electricity, and telephone services.
8.    Insurance: Tenant, at its sole cost and expense, shall maintain at all
times during the term of this Lease policies of insurance as follows.
(a)Insurance against loss or damage to the Building and all other improvements
by fire and such other hazards as may be covered by the form of "all-risk"
coverage then customarily in use, in such amount as Landlord may determine to be
sufficient to cover one hundred percent (100%) of the full replacement value
from time to time of the Building and all improvements supplied by Landlord but
not including personal property or Tenant supplied leasehold improvements, the
proceeds of which shall be payable to Landlord.





--------------------------------------------------------------------------------







(b)Comprehensive general public liability insurance against claims for bodily
injury, death, and property damage occurring in or about the Premises or
Adjacent Facilities, to afford protection in such limits as shall be reasonably
requested by Landlord from time to time, but in any event not less than Two
Million Dollars ($2,000,000) as a single limit policy in respect to any one
occurrence causing injury or death, and property damage


(c)Such other insurance, including personal property and business interruption
insurance. in such amounts as may from time to time be reasonably required by
Landlord against other insurable hazards that are at the time commonly insured
against in the case of premises similarly situated.
All policies of insurance shall be written by companies reasonably satisfactory
to Landlord and any mortgagee of Landlord and shall name as insured Landlord and
such other persons or entities as Landlord may designate, as their interests may
appear, and shall provide that losses shall be paid to such insureds as their
interests may appear. At the request of Landlord, a mortgagee clause shall be
included in such policies covering Landlord's mortgagee. Certificates evidencing
renewals of each policy of insurance shall be delivered to Landlord at least
twenty (20) days prior to the expiration dates of the respective policies.
Tenant shall perform and satisfy all requirements of the companies writing any
insurance policies referred to in this Lease so that at all times companies of
good standing satisfactory to Landlord shall be willing to write such insurance.
Whenever (a) any loss, cost, damage or expense resulting from fire or other
casualty or occurrence is incurred by either of the parties to this Lease, or
anyone claiming by, through or under it, in connection with the Premises, and
(b) such party is then covered in whole or in part by insurance with respect to
such loss, cost, damage or expense, then the party so insured hereby releases
the other party from any liability it may have on account of such loss, cost,
damage or expense to the extent of any amount recovered by reason of such
insurance and waives any right of subrogation which might otherwise exist in or
accrue to any person on account thereof, provided that such release of liability
and waiver of the right of subrogation shall not be operative in any case when
the effect thereof is to invalidate such insurance coverage or increase the cost
thereof (provided that in the case of increased cost the other party shall have
the right, within thirty (30) days following written notice, to pay such
increased cost, thereupon keeping such release and waiver in full force and
effect).
In case any action or proceeding shall be commenced against Landlord growing out
of any loss, cost, damage or expense under this Section, Landlord may give
written notice of the same to Tenant and thereafter Tenant shall assume and
discharge all obligation to defend the same and save and keep Landlord harmless
from all costs, expenses (including, but not limited to, Landlord's attorneys'
fees), liabilities, judgments and executions in any manner growing out of,
pertaining to or connected therewith. In case Tenant shall at any time fail,
neglect or refuse to procure or renew any insurance hereinabove provided, then
Landlord shall have the right, but not the obligation, to procure or renew such
insurance and any amounts paid therefore by Landlord shall be so much Additional
Rent due at the next rent day after any such payment, with interest thereon at
the rate of Wall Street Journal Prime Rate plus three percent (3%) per annum
from the date of payment thereof.


9.    Signage: Tenant may install, at its sole cost and expense, maximum
allowable signage (permitted by law) on the Premises. At Tenant's discretion,
Tenant will be included on monument sign, if any If monument signage is
unavailable, and monument signage is allowed under all applicable local
ordinances, Tenant, at Tenant's sole cost and expense, may install monument
signage for its sole and exclusive use. Design and location of the monument sign
is subject to Landlord's approval. All Tenant Signage shall be subject to all
applicable local ordinances.
10.     Parking: Landlord shall provide all unassigned common area parking for
Tenant's employees and customers as required by applicable code or law.


11.    Default: Each of the following shall be an "Event of Default".
1.If Tenant shall fail to pay rent when due, the Landlord, at his option, may
terminate all rights of the Tenant herein after not less than five (5) days
written notice of such default given unless Tenant rectifies or cures the
default within the said time.


2.If Tenant shall fail to pay any other payment of money, costs or expenses to
be paid by Tenant under this Lease, when due, and the continuance of such
failure for a period of ten (10) days after written notice from Landlord
specifying such failure.


3. In the event of a default made by Tenant in any of the other covenants or
conditions to be kept, observed and performed by Tenant, Tenant shall have
thirty (30) days after receipt of written notice thereof to cure such default.


4.The filing or execution or occurrence of any of the following will be
considered a Default on the part of Tenant:


(a)A petition in bankruptcy by or against Tenant,
(b)A petition against or answer by Tenant seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or other relief of the same
or different kind under any provision of any bankruptcy laws,
(c)Adjudication of Tenant as a bankrupt or insolvent,





--------------------------------------------------------------------------------





(d)An assignment by Tenant for the benefit of creditors,
(e)A petition against or proceeding by Tenant for, or the appointment of, a
trustee, receiver, guardian, conservator or liquidator of Tenant with respect to
the Premises or with respect to all or substantially all of Tenant's property,
or
(f)A petition against or proceeding by or against Tenant for its dissolution or
liquidation or the taking of possession of Tenant's property by any governmental
authority in connection with dissolution or liquidation. Where in the case of a
petition filed against Tenant under (a), (b), (d) or (e) above, such petition is
not dismissed within ninety (90) days after the filing thereof;
(g)Entry of an order, judgment or decree by any court of competent jurisdiction
granting any prayer or demand contained in any petition under (a), (b), (e) or
(f) above, which order, judgment or decree is not reversed or vacated within
ninety (90) days after it is entered,
(h)Vacation or abandonment of the Premises, or (i) Taking by any person of
Tenant's interest in this Lease upon execution, attachment or other process of
law or equity.
In the event that the Tenant shall fail to cure any default within the time
allowed under this section, Landlord may declare the term of this Lease ended
and terminated by giving Tenant written notice of such intention, and if
possession of the premises is not surrendered. Landlord may reenter said
premises. Landlord shall have, in addition to the remedy above provided, any
other right or remedy available to Landlord on account of any Tenant default,
either in law or equity. Landlord shall use reasonable efforts to mitigate its
damages.


In the event of Default on the part of Tenant, Landlord, at its option, in
addition to all other rights and remedies provided in this Lease, at law or in
equity (a) terminate this Lease and Tenant's right of possession of the
Premises, and recover all damages to which Landlord is entitled at law,
specifically including, without limitation, the excess of the aggregate Fixed
Rent and Additional Rent that would have accrued for the balance of the Term,
together with all of Landlord's expenses of re-leasing (including repairs,
alterations, improvements, additions, decorations, legal fees and brokerage
commissions) or (b) terminate Tenant's right of possession of the Premises
without terminating this Lease. In all events, Landlord may re-lease the
Premises, or any part thereof for the account of Tenant, for such rent and term
and upon such terms and conditions as are acceptable to Landlord. If Landlord
shall have elected to pursue its right to terminate Tenant's right of possession
of the Premises without terminating the Lease, then Landlord shall have the
further right and remedy to subsequently rescind such election and terminate the
Lease. For purposes of any such re-leasing, Landlord is authorized to decorate,
repair, alter and improve the Premises to the extent deemed necessary by
Landlord, in its reasonable discretion, all at Tenant's expense. If Landlord
fails to re-lease the Premises, or if the Premises are re-leased and a
sufficient sum is not realized therefrom after payment of all Landlord's
expenses of re-leasing (including without limitation repairs, alterations,
improvements, additions, decorations, legal fees and brokerage commissions) to
satisfy the payment, when due, of Fixed Rent and Additional Rent reserved under
this Lease for any monthly period, then Tenant shall pay Landlord a sum equal to
the amount of Fixed Rent and Additional Rent due under this Lease for each such
monthly period, or if the Premises have been re-leased, Tenant shall pay any
such deficiency on the rent day applicable to such month. Tenant agrees that
Landlord may file suit to recover any sums due to Landlord hereunder at any time
or from time to time and that such suit or recovery of any amount due Landlord
hereunder shall not be any defense to any subsequent action brought for any
amount not theretofore reduced to judgment in favor of Landlord. In the event
Landlord exercises any remedy provided under this Section, all deposits
theretofore made by Tenant with utility companies or under this Lease, all
unearned insurance premiums and all rights of Tenant under all insurance
policies required under this Lease, any claims for refund of any Imposition, any
pending insurance claims or condemnation awards, and all fuel and supplies on
the Premises shall be deemed to be and are hereby assigned to and transferred to
Landlord, to be applied in payment of Tenant's liability under this Lease
No waiver of any default of Tenant hereunder shall be implied from any omission
to take any action on account of such default if such default persists or is
repeated, and no express waiver shall affect any default other than the default
specified in the express waiver and that only for the time and to the extent
therein stated One or more waivers by Landlord or Tenant shall not be construed
as a waiver of a subsequent breach of the same covenant, term or condition.


12.    Condemnation: If any legally constituted authority condemns or takes by
eminent domain the Premises or such part thereof which shall make the Premises
unsuitable for leasing for Tenant's business purposes, this Lease shall cease
when the public authority takes possession, and Landlord and Tenant shall
account for Rent as of that date. Any award for the taking of all or any part of
the Premises under the power of eminent domain or any payment made under threat
of the exercise of such power shall be the property of Landlord, whether such
award shall be made as compensation for diminution in value of the leasehold or
for the taking of the fee, or as severance damages; provided, however, that in
the event Tenant has paid for all or part of the construction of the building or
outside improvements which it occupies, it shall be entitled to receive any
award with regard to the condemnation of the building and outside improvements
pertaining to that portion for which it paid, whether for the taking or
diminution in value thereof, if such condemnation occurs during the first
fifteen (15) years after the Lease Commencement Date, and provided further that
Tenant shall be entitled to any compensation, separately awarded to Tenant for
Tenant's relocation expenses and/or loss of Tenant's Trade Fixtures.


13.     Assignment of Agreement and Subletting: Tenant shall not without
Landlord's consent, which shall not be unreasonably withheld or conditioned,
assign or sublease the Premises. The following shall not be deemed an assignment
or sublease. assignment of the Lease (in whole or part) or sublease of the
Premises (in whole or in part to a corporation or entity which is (a) a parent,





--------------------------------------------------------------------------------





subsidiary, affiliate, franchisee, or licensee of Tenant; (b) a corporation with
which Tenant merges: and (c) the result of a reorganization or the surviving
corporation or entity following a consolidation, merger or other corporate
restructuring.


14.    Violation of Laws. Landlord shall comply with all laws, orders,
ordinances, statutes or requirements now or hereafter affecting the premises.


15.    Property Damage and Destruction In the event of partial or total
destruction of the Building or the Premises which requires repairs to either the
Building or Premises, Tenant shall forthwith make said repairs. If Tenant caused
such damage or destruction and the cost of repair is not covered by the
insurance provided for hereunder, Tenant shall forthwith make said repairs at
its sole cost and expense. However, if the Building or Premises is damaged as a
result of fire or any other insured casualty to an extent in excess of forty
percent (40%) of its then replacement cost (excluding foundation[s]), or fifty
percent (50%), or more, of the total square footage of the Building is damaged
or destroyed by any casualty, Tenant may within sixty (60) days following the
date such damage occurs terminate this Lease by written notice to Landlord.
During the period that Tenant is making said repairs, this Lease shall continue
in full force and effect, and the Monthly Rent shall be proportionately reduced
based upon the extent to which the making of such repairs shall interfere with
the business carried on by Tenant in the Building or Premises. If Tenant elects
to terminate this Lease, all rentals shall be prorated between Landlord and
Tenant as of the date of such destruction. All insurance proceeds to which
either Landlord or Tenant may be entitled as a result of the damage or
destruction shall be applied to the cost of restoration unless Tenant elects to
terminate the Lease as specified herein, in which case all insurance proceeds
(other than proceeds covering Tenant's personal property and fixtures) shall
become property of Landlord.


16.    Hazardous Material: "Hazardous Materials" as used herein, shall mean any
product, substance, chemical, material or waste whose presence, nature,
quantity, and/or intensity of existence, use, manufacture, disposal,
transportation, spill, release, or effect, either by itself or in combination
with other materials is either (i) potentially injurious to the public health,
safety, or welfare, the environment or the Premises, (ii) regulated or monitored
by any governmental agency, or (iii) a basis for liability to any governmental
agency or third party under any applicable statute or common law theory.
Hazardous Materials shall also include, but not be limited to, hydrocarbons,
petroleum, gasoline, crude oil, or any products, by-products, or fractions
thereof, asbestos, all products defined in the environmental laws of the state
of the Premises, or defined by the United States Government, and those products
described in the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, 42 U S C Article 9601 et seq., or defined by
any applicable state or local laws and the regulations adopted thereunder.
Tenant hereby indemnifies and holds Landlord and Landlord's officers, directors,
shareholders, managers, members, agents and employees harmless from and against,
and shall reimburse Landlord and Landlord's officers, directors, shareholders,
managers, members, agents and employees for, any and all "Losses" (as
hereinafter defined) arising from, out of or as a consequence, directly or
indirectly, of the release by Tenant of any Hazardous Materials on the Premises
which first occurs during the Term of this Lease "Losses" shall mean any and all
loss, claim, liability, damages, injuries to person, property or natural
resources, cost, expense, action or cause of action and includes, but is not
limited to, all costs of removal, remediation of any kind, detoxification, clean
up and disposal of such Hazardous Materials and the preparation of any closure
or other required plans, all costs of determining whether the Premises is in
compliance and causing the Premises to be in compliance with all applicable
Environmental Laws, all costs and fees associated with claims for damages to
persons, property, or natural resources, and reasonable attorneys' fees and
consultants' fees and court costs in respect thereto whether or not litigation
or administrative proceedings shall occur, including all costs and expenses
incurred or suffered by Landlord by reason of any violation of any applicable
Environmental Law which occurs, or has occurred, upon the Premises during the
Term of this Lease, or by reason of the imposition of any governmental lien for
the recovery of environmental clean-up costs expended by reason of such
violation.
The parties hereby covenant and agree that all obligations of a party under this
Section shall survive any termination of the Lease, it being further understood
and agreed that the rights of the indemnified party under this Section shall be
in addition to any other rights and remedies under this Lease or at law or in
equity. Any amount due to the indemnified party under this Section not paid by
the other party within thirty (30) days after written demand therefor shall bear
interest at Prime plus three percent (3%) per annum.


17.     Alterations and Repairs by Tenant: Tenant shall not replace, alter or
repair the Premises or any part thereof or any equipment or appurtenance thereto
if the cost thereof exceeds in the aggregate Twenty Thousand and No/100 Dollars
($20,000 00) (any such action being hereinafter referred to as a "Capital
Improvement"), unless Tenant shall comply with the following requirements, which
shall be applicable to all Capital Improvements.
(a) Tenant shall, before the commencement of the work, obtain Landlord's prior
written consent to the proposed Capital Improvement and shall at least ten (10)
days prior to the commencement of the work furnish the Landlord with the
following.


(1)Complete plans and specifications for the work prepared by a licensed
architect approved by Landlord, which plans and specifications shall also meet
with Landlord's approval, together with the approval thereof by any governmental
board, bureau or body then exercising jurisdiction over the Premises, which
plans and specifications shall be and become Landlord's sole and absolute
property in the event that this Lease shall be terminated for any reason;
(2)A fixed-sum contract in assignable form made with a reputable and responsible
contractor satisfactory to Landlord, providing for the erection, completion and
terms of payment for all work, labor and materials necessary to perform the work
within the fixed price provided for in such contract;





--------------------------------------------------------------------------------





(3)An assignment to Landlord of such contract, duly executed and acknowledged by
Tenant, to be effective upon any termination of this Lease or upon Landlord's
re-entry upon the Premises following an Event of Default prior to complete
performance of such contract, such assignment also to include the benefits of
all payments made on account of such contract, including payments made prior to
the effective date of such assignment; and


(b) Tenant shall (1) at its expense carry or cause to be carried the necessary
worker's compensation insurance and cause the insurance policies required under
the Section entitled Insurance to be endorsed to cover the additional risk
during the course of the work, and (2) procure all necessary permits from all
governmental agencies and departments having jurisdiction in connection with
such work. Tenant shall deliver evidence of compliance with the foregoing
requirements to Landlord prior to the commencement of the work. Whenever
requested by Landlord during the period of work. Tenant shall cause the
architect in charge of the work (or if there is no architect in charge, the
general contractor performing the work) to report in writing to Landlord as to
whether the work is being done promptly and in a good and workmanlike manner,
and in substantial compliance with the plans and specifications for the work
Tenant shall also deliver to Landlord copies of any and all interim or progress
certificates or other reports submitted by Tenant's architect, engineer or
contractor
(c) The Capital Improvements shall be made promptly, in a first-class and
workmanlike manner, in compliance with all Requirements and shall not lessen the
value of the Premises. Title to any Building, Improvements, fixtures, (other
than Trade Fixtures), additions, alterations, restorations, repairs and
replacements constructed, made or installed by Tenant, whether or not resulting
from any Capital Improvement and including, but not limited to, any repairs,
restoration and other work required to be done pursuant to the provisions of
other Sections of this Lease, shall be and become Landlord's sole property at
the end of the Term without the necessity of Tenant's execution and delivery of
any instrument transferring title thereto. Notwithstanding the foregoing, Tenant
covenants and agrees upon Landlord's request to execute, acknowledge and deliver
to Landlord any instrument reasonably requested by Landlord to confirm such
title
18.     Tenant's Maintenance: Tenant shall, at its sole expense, keep the
Premises, including both structural and non-structural components of the
Premises and all systems and equipment such as HVAC, plumbing, storefront
frames/glass/door(s), electrical, etc, clean, in good repair, and in conformance
with the applicable law including, but not limited to, the lawful and valid
requirements of any municipality in which such Premises may be situated and of
all other public authorities, and shall make, at
Tenant's own expense, all additions, improvements, alterations and repairs on
the Premises and on and to the improvements, interior and exterior required by
any lawful authorities_ Tenant shall also make all necessary replacements,
renewals, alterations and additions required to maintain all portions of the
Premises in good condition.


19.     Liens: Tenant shall not do any act which shall in any way encumber the
title of Landlord in and to the Premises, nor shall Tenant create or permit to
be created, and shall promptly discharge, any such lien (including, but not
limited to, any mechanic's, contractor's, subcontractor's or material man's lien
or any lien, encumbrance or charge arising out of any agreement (expressed or
implied), chattel mortgage, security agreement, financing statement or
otherwise) upon the Premises or any part thereof or the income therefrom or any
personal property used in connection with the operation of the Premises, and
Tenant shall not suffer any other matter or thing whereby the estate, rights and
interest of Landlord in the Premises or any part thereof might be impaired.
If Tenant shall fail to cause any such lien to be discharged of record, then
Landlord, after thirty (30) days' notice of its intention to do so, shall have
the right, but not the obligation, in addition to any other right or remedy, to
discharge such lien either by paying the amount claimed to be due or by
procuring the discharge of such lien by deposit or bonding proceedings, and in
any such event Landlord shall be entitled if it so elects to compel the
prosecution of an action for foreclosure of such lien by the lienor and to pay
the amount of judgment in favor of the lien owner with interest, costs and
allowances. Any amount so paid by Landlord and all costs and expenses (including
reasonable attorneys' fees) incurred by Landlord in connection therewith shall
constitute Additional Rent payable by Tenant under this Lease, due from Tenant
to Landlord at the next rent day after any such payment, with interest thereon
at Prime plus three percent (3%) per annum from the date of payment thereof.
This Lease shall constitute notice that Landlord shall not be liable for any
work performed or to be performed, or any materials furnished or to be
furnished, at the Premises for Tenant upon credit, and that no mechanic's or
other lien for such work or materials shall attach to or affect the estate or
interest of Landlord in and to the Premises, unless specifically ordered by
Landlord in writing. Tenant shall have no power to do any act or make any
contract that may create or be the foundation for any lien, mortgage or other
encumbrance upon the estate of Landlord, or any other interest of Landlord in
the Premises, the Building or the other Improvements or any part thereof.


20.     Surrender of Possession: Tenant shall on the last day of the Term or
upon any sooner termination thereof, whether by lapse of time or by reason of
Tenant's Default or otherwise, surrender and deliver to Landlord the Premises in
broom clean, good condition, ordinary wear and tear excepted, and if Tenant
shall thereafter remain in possession thereof, it shall be deemed guilty of
forcible detainer of the Premises and shall be subject to all the conditions and
provisions contained herein and to ejection and removal, forcibly and otherwise,
with or without process of law. Upon the termination of this Lease by lapse of
time, Tenant shall remove furniture, trade fixtures and other personal property
belonging to Tenant that are incident to the business of Tenant (as
distinguished from personal property used in the operation of the Premises);
such furniture, trade fixtures and other personal property belonging to Tenant
and incident to the business of Tenant are hereinafter referred to as 'Trade
Fixtures". Tenant shall repair any injury or damage to the Premises from such
removal. If Tenant does not remove such Trade Fixtures from the Premises prior
to the end of the Term, however ended, Landlord may, at its option, remove the
same and deliver the same to any other place of





--------------------------------------------------------------------------------





business of Tenant or warehouse the same, and Tenant shall pay the cost of such
removal (including the repair of any injury or damage to the Premises or the
Improvements resulting from such removal), delivery and warehousing to Landlord
on demand, or Landlord may treat such Trade Fixtures as having been conveyed to
Landlord with this Lease as a bill of sale, without further payment or credit by
Landlord or Tenant.
Any holding over by Tenant of the Premises after the expiration of this Lease
shall operate and be construed to be a tenancy from month to month only, at one
hundred thirty percent (130%) of the monthly installments of fixed rent, plus
additional rent and other sums otherwise payable hereunder for the Term. Nothing
contained in this Section shall be construed to give Tenant the right to hold
over after the expiration of this Lease, and Landlord may exercise any and all
remedies at law or in equity to recover possession of the Premises and may seek
damages in the event of such a hold over tenancy.
21.     Brokerage Fees, Commissions: Tenant has not otherwise engaged in any
activity which could form the basis for a claim for real estate commission,
brokerage fee, finder's fee or other similar charge, in connection with this
lease
22.     Indemnification of Landlord: To the fullest extent permitted by Law,
Tenant agrees to indemnify and save Landlord and its respective agents and
employees harmless from and against all liabilities, claims, suits, fines,
penalties, damages, losses, fees costs and expenses (including, but not limited
to, Landlord's attorneys' fees) that may be imposed upon, incurred by or
asserted against Landlord by reason of:
(a)    Any work or thing to be done in, on or about the Premises or any part
thereof other than Landlord's work or improvements,
(b)     Any action or omission on the part of Tenant or any Sub Tenant or any of
its or their agents, contractors, servants, employees, licensees or invitees,
(c)     Any accident, injury (including death) or damage, regardless of the
cause thereof, to any person or property occurring in, on or about the Premises
or any part thereof or any Adjacent Facility; and/or
(d)    Any failure on Tenant's part to perform or comply with any of the
covenants, agreements, terms or conditions in this Lease or in any sublease,
license, concession or other agreement entered into by Tenant.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease. Tenant agrees to pay, and to indemnify Landlord
against, all costs and expenses (including, but not limited to, Landlord's
reasonable attorneys' fees) incurred by or imposed upon Landlord by or in
connection with any litigation to which Landlord becomes or is made a party
without fault in its part, whether commenced by or against Tenant, or that may
be incurred by Landlord in enforcing any of the covenants and agreements of this
Lease (with or without the institution of any action or proceeding relating to
the Premises or this Lease) or in obtaining possession of the Premises after an
Event of Default or upon expiration or earlier termination of this Lease.
Landlord may, but shall not be obligated to, cure any Default by Tenant
hereunder. All sums expended and all costs and expenses (including, but not
limited to, reasonable attorneys' fees) incurred by Landlord pursuant to the
provisions of this Lease or on account of any Default by Tenant under this Lease
shall bear interest thereon from the respective dates when expended or incurred
by Landlord at Prime plus three per cent (3%) per annum until repaid by Tenant
to Landlord, and all such sums together with such interest shall become
Additional Rent under this Lease, payable by Tenant to Landlord on the next rent
date after such expenditure. All Rent and other amounts payable by Tenant under
this Lease shall be and are hereby declared to be a valid and first lien upon
Tenant's interest in the Premises and upon the rents, issues and profits in any
manner arising or growing out of the same, and upon Tenant's interest in this
Lease.
Landlord's granting of any consent under this Lease, or Landlord's failure to
object to any action taken by Tenant without Landlord's consent required under
this Lease, shall not be deemed a waiver by Landlord of its rights to require
such consent for any further similar act by Tenant. No waiver by a party of any
other breach of the covenants of this Lease shall be construed, taken or held to
be a waiver of any other breach or to be a waiver, acquiescence in or consent to
any further or succeeding breach of the same covenant. None of the covenants
under this Lease, and no breach thereof, shall be waived, altered or modified
except by a written instrument executed by Landlord No remedy conferred upon or
reserved to a party under this Lease or under law shall be considered exclusive
of any other remedy, but such remedies shall be cumulative and shall be in
addition to every other remedy given hereunder or now or hereafter existing at
law or in equity or by statute or otherwise, and every power and remedy given by
this Lease to that party which may be exercised from time to time and as often
as occasion may arise or as may be deemed expedient, without precluding that
party's simult:1 neous or later exercise of any or all other rights or remedies.
No delay or omission of a party Landlord to exercise any right or power arising
from any Default or Event of Default shall impair any such right to power or
shall be construed to be a waiver of any such Default or Event of Default or
acquiescence therein
23.     Indemnification of Tenant: Except to the extent that such liability is
caused by the negligence or tortious act or omission of Tenant, its agents,
contractors, employees, invitees, licensees, or visitors, Landlord shall defend,
indemnify and hold Tenant harmless from and against all liabilities, claims,
suits.
fines, penalties, damages, losses, fees, costs and expenses (including, but not
limited to, reasonable attorneys' fees) of whatever nature arising from the
following
(a)Any willful, negligent or tortious act or omission on the part of Landlord,
its agents contractors, employees; or
(b)Any failure on the part of Landlord to perform or comply with any of the
covenants, agreements, terms, provisions, conditions or limitations contained in
this Lease on its part to be performed or complied with.
The provisions of this Section shall survive the expiration or earlier
termination of this Lease.





--------------------------------------------------------------------------------





24.     Court Costs and Attorneys' Fees: In any action or legal proceeding to
enforce any part of this Lease, the prevailing party shall recover reasonable
attorneys' fees and court costs.


25.     Prevailing Law: This Lease shall be construed and enforced in accordance
with the laws of the state in which the Premises is located.


26.    Binding on Successors: All covenants, agreements, conditions and
undertakings contained in this Lease shall extend and inure to and be binding
upon Landlord's successors and assigns and Tenants permitted successors and
assigns as if such successors and assigns were in each case specifically named,
and shall be construed as covenants running with the land. Wherever reference is
made in this Lease to either party, it shall be held to include and apply to
such successors and assigns. The provisions of this Section shall not be
construed to grant or to confer any greater rights of assignment upon Tenant
than are provided in the Section entitled Assignment of Agreement and Subletting


27.    Time is of the Essence: Time is of the essence with respect to every
provision of this Lease


28.    Entire Agreement: This document and any Attachments constitute the entire
Agreement between the parties, and no promises or representations, other than
those contained here and those implied by law, have been made by Landlord or
Tenant Any modifications to this Agreement must be in writing and signed by
Landlord and Tenant.


29.     Severability: The provisions of this Lease are severable and in the
event any provision, clause, sentence, section or part thereof is held to be
invalid, illegal, unconstitutional, inapplicable or unenforceable to any person
or circumstances, such invalidity, illegality, unconstitutionality,
inapplicability or unenforceability shall not affect or impair any of the
remaining provisions, sentences, clauses, sections parts of the lease or their
application to Tenant or other persons or circumstances. To the extent that any
portion of this agreement found to be invalid, illegal. unconstitutional,
inapplicable or unenforceable may be valid by striking of certain words or
phrases, such words or phrases shall be deemed to be stricken and the remainder
of the provisions and the remainder of the other portions of this Lease
agreement shall remain in full force and effect, It is further agreed that this
Lease may be executed in counterparts, each of which when considered together
shall constitute the original contract.


30.     Notices: All notices given under the terms of this Lease shall be in
writing and sent by United States mail, registered or certified, with postage
prepaid, or sent PRIORITY by a nationally-recognized overnight delivery service
(i e Federal Express, UPS) addressed to the parties set out below, or at such
other address as they have specified by written notice delivered in accordance
herewith:
To the Landlord:
 
Name:        
Address:
City:     
State:     
Zip Code:
Phone #:
Fax #:

To the Tenant:
 
Curo Management, LLC
3527 North Ridge Road
Wichita, Kansas 67205
Phone #: (316)-722-3801
Fax #: (316)-494-6507
Attn: Real Estate Department

Notices shall be deemed delivered (i) on three (3) business days after being
deposited in the United States mail, postage prepaid, certified or registered
mail, or (ii)on the first business day following the date it is deposited with
an overnight delivery service. A change of address by either Party must be by
notice given to the other in the manner specified above. Notwithstanding
anything to the contrary herein, in the event of an emergency, notice may be
provided by any means, including, but not limited to, facsimile, email, and
telephone, and will be deemed received when sent.
31.     Quiet Enjoyment: Upon payment by Tenant of the rent herein provided, and
upon the observance by Tenant of the terms and conditions on Tenant's part to be
observed and performed, under the terms of this Lease, Tenant shall peaceably
and quietly hold and enjoy the Premises for the Term of this Lease without
hindrance or interruption by Landlord or any other person or persons lawfully or
equitably claiming by, through, or under Landlord, subject, nevertheless, to
each and every one of the terms, provisions, covenants, agreements, undertakings
and conditions of this Lease.


32.    Force Majeure: In the event that either Party hereto shall be delayed,
hindered in or prevented from performing any act required hereunder by reason of
strikes, lockouts, inability to procure materials or labor, failure of power,
governmental laws, regulations or process, riots, insurrection, war, or any
other reason of a like nature not the fault of or beyond the control of the
party delayed in performing such act, then performance of such act shall be
excused for the period of the delay and the period allowed





--------------------------------------------------------------------------------





for the performance of such act shall be extended for a period equivalent to the
period of such delay. In the event the aforementioned shall cause a delay in
Tenant's ability to open for business and/or delay commencement of the Term of
this Lease, then all terms and conditions including but not limited to rent and
other charges, shall be adjusted accordingly. Also, in the event Tenant's
business is interrupted due to the occurrence of any of the above events after
the commencement of the Term of this Lease and Tenant is forced to close its'
business or delay the reopening of its' business within the Premises, then all
rent and other charges hereunder shall be abated during the period Tenant is
unable to operate or must delay operations because of such event.


33.    Sub-ordination of Lease: This Lease shall be subject and subordinate to
the lien of any bank or institution or other mortgage or mortgages now or
hereafter in force against the Premises, and to all advances made upon the
security thereof, provided that the holder of any such mortgage shall execute
and deliver to Tenant a Subordinate Non-disturbance and Attornment Agreement in
form reasonably satisfactory to Tenant, providing further that such holder will
recognize this Lease and not disturb Tenant's possession of the Premises in the
event of foreclosure if Tenant is not then in default hereunder beyond any
applicable cure period.


34.     Termination or Continuation of Existing Lease, Landlord and Tenant
acknowledge that they are parties to an existing lease dated April 16, 2012 and
expiring on March 16, 2022 ("Existing Lease") by which Tenant currently leases a
portion of the Premises from Landlord. Landlord and Tenant hereby agree to the
following:


a.In the event Landlord is unable to deliver possession of the Premises on or
prior to the Lease Commencement Date, the Lease Commencement Date shall be
extended to the date that Landlord actually delivers the Premises to Tenant.
b.Upon delivery of the Premises to Tenant, the Existing Lease shall terminate
and be of no further force and effect with the exception of those provisions
that are specifically described as surviving the termination of the Existing
Lease.







--------------------------------------------------------------------------------





IN WITNESS WHEREOF the parties set their hands the date first set forth above.


LANDLORD: Douglas R. Rippel
 
 
TENANT: Curo Management, LLC
By:  /s/ Douglas Rippel
 
 
By: /s/ Chris Darnell
 
 
 
Name: Chris Darnell
 
 
 
Title: SVP, Real Estate


















